1

2

3

4

5

6

7

8

9

10
                                  UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12
                                                  ***
13
     RICHARD LEE CARMICHAEL,                            Case No. 2:16-cv-01142-RFB-GWF
14
                        Petitioner,                                      ORDER
15           v.
16   JO GENTRY, et al.,
17                    Respondents.
18
            Respondents’ unopposed motion for enlargement of time (ECF No. 40) is granted.
19
     Respondents will have until August 30, 2019 to file a reply to the opposition to their motion to
20
     dismiss. However, given the age of both this case and the pending motion further extensions of
21
     time are not likely to be granted.
22
            IT IS SO ORDERED.
23
            DATED this 26th day of July, 2019.
24

25
                                                          RICHARD F. BOULWARE, II
26                                                        UNITED STATES DISTRICT JUDGE
27

28


                                                    1
